DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TODD MATTHEWS,
                             Appellant,

                                     v.

                          ROSA MATTHEWS,
                              Appellee.

                              No. 4D19-2759

                               [July 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 502010DR002242.

    Kenneth D. Lemoine of Kenneth D. Lemoine, P.A., West Palm Beach,
for appellant.

  Jeffrey S. D'Amore of D’amore Law Firm, Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.